DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (“3d nanopore shape control by current-stimulus dielectric breakdown”, Applied Physics Letter 109, 063105, pages 063105-1 to 063105-5, 2016), hereinafter refer as Ying.
	As to claim 1, Ying discloses an apparatus comprising a light absorbing material (i.e. silicon nitride), the apparatus comprising:
	an etched feature comprising a nanopore through the light absorbing material (silicon nitride), the nanopore having a diameter of 2 nm to 50 nm, including example of 2.0 nm, 3.5 nm (See page 063105-1-063105-2, fig 1, read on applicant’s range of “greater than 1 nanometer and less than about 1 micron”);
	wherein the nanopore has a greater diameter on one side of the light absorbing material than one an opposite side of the light absorbing material (i.e. conical nanopores, See pages 063105-1-063105-2, fig 1(a), Fig 1(c), Fig 1(e).
	As to claim 2, Ying discloses the light absorbing material comprises a thickness of about 20 nm or 10 nm or 50 nm at location of the nanopore (page 063105-2, read on applicant’s range of “less than about 1 micron”).
	As to claim 3, Ying discloses an array of plurality of nanopores (page 063105-1, abstract).

5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Striemer et al. (US 2016/0199787 A1), herein after refer as Striemer 
	As to claim 1, Striemer disclose an apparatus comprising a light absorbing material (i.e. silicon nitride), the apparatus comprising:
	An etched feature comprising a nanopore through the light absorbing material (silicon nitride), the nanopore having a diameter of 5 nm to 80 nm (See abstract, paragraph 0007, 0025-0029, read on applicant’s range of “greater than 1 nanometer and less than about 1 micron”);
	wherein the nanopore has a greater diameter on one side of the light absorbing material than one an opposite side of the light absorbing material (i.e. conical nanopores, See paragraph 0026, 0078, Fig 16).
	As to claim 2, Striemer discloses the light absorbing material comprises a thickness of 50 nm at the location of the nanopore (paragraph 0060, 0070, 0074, read on applicant’s range of “less than about 1 micron”).
	As to claim 3, Striemer discloses an array of plurality of nanopores (fig 3-5, Fig 13, Fig 16).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713